Citation Nr: 1645890	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO.  09-27 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an initial compensable evaluation for bilateral hearing loss disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service from January 1983 to June 1984.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

In January 2008, the RO determined that new and material evidence had not been received to reopen a previously denied claim of service connection for a postoperative nasal polyp disorder, and denied service connection for a back
disability.

In January 2012, the RO, in pertinent part, denied service connection for bilateral
hearing loss.  The Veteran filed a notice of disagreement and perfected the appeal.  Thereafter, in September 2012, the RO granted service connection for hearing loss of the left ear.  This represented a complete grant of the benefit sought on appeal as to the issue of service connection for hearing loss of the left ear.  The issue of entitlement to service connection for right ear hearing loss remained in appellate status.

Following the September 2012 grant of service connection for sensorineural hearing loss of the left ear, in November 2012, the Veteran expressed disagreement with the initial noncompensable disability rating that was assigned, and timely filed a substantive appeal.

The Veteran testified before the undersigned Veterans Law Judge via videoconference in February 2015.  A transcript of the hearing has been associated with the record.



The Board remanded the appeal in April 2015 for development of the record.  While the appeal was in remand status, service connection was granted for the claimed back disability.  As this award constituted a full grant of the benefit sought on appeal, this issue is no longer in appellate status and will not be addressed by the Board.  

In May 2016, the Board reopened a claim that was recharacterized as service connection for residuals of  nasal surgery, to include headaches, loss of the sense of smell, and persistent runny nose, and remanded that issue for additional development of the record.  While the appeal was in remand status, service connection was granted for rhinitis, sinusitis, anosmia (loss of sense of smell), and hypogeusia (loss of sense of taste) as residuals of in-service sinus surgery.  As this award constituted a full grant of the benefits sought on appeal, this issue is no longer in appellate status and will not be addressed by the Board.

In May 2016 the Board also remanded the issues of entitlement to service connection for right ear hearing loss and the initial evaluation of left ear hearing loss.  While the appeal was in remand status, service connection for right ear hearing loss was granted in an August 2016 rating decision.  The resulting issue was characterized as entitlement to an initial compensable evaluation for bilateral hearing loss.  This issue is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted, service connection for right ear hearing loss was granted in August 2016, while the appeal was most recently in remand status.  The evaluation of bilateral hearing loss disability was based on review of an August 2015 VA examination.  However, the record reflects that the Veteran was scheduled for an examination in July 2016, but refused the examination based on its location at a VA facility.  A June 2016 VA Report of General Information indicates that the Veteran did not wish to been seen for this examination at the scheduled VA facility, and instead requested a fee basis examination through a provider who had previously examined him.  The record does contain the report of an August 2012 examination conducted by TMK Enterprises.  Because service connection for right ear hearing loss has been newly granted, but not clinically evaluated, the Board concludes that a current examination to evaluate bilateral hearing loss disability is warranted.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination, on a fee basis if necessary, to determine the severity of his bilateral hearing loss disability.  The examiner should be provided access to the record, and the examination report should verify that review of such record was accomplished.  

Following review of the record and examination of the Veteran, the examiner should describe the manifestations of the Veteran's hearing loss disability, to include puretone thresholds and speech recognition scores,   The examiner should also address the functional effects caused by the Veteran's hearing disability, including the effects on daily living, if any.  See Martinak v. Nicholson, 21 Vet. App. 477, 455 (2001).  Any indications that the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination should be directly addressed and discussed in the examination report.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  





If the examiner is unable to offer any of the requested opinions, it is essential that he offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

2.  Review the examiner's report for compliance with the Board's remand directives.  Any inadequacies should be addressed prior to recertification to the Board.

3.  Then, after undertaking any additional development that is deemed warranted, readjudicate the claim on appeal, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.   If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




